"Woods, J.
The memorandum admits, in terms, that the sum of seventeen dollars and fifty cents is due to the plaintiff' from the defendant. If that were all, it might be questioned whether the defendant could dispute that indebtedness, without showing the admission to have been founded in mistake, by simply exhibiting in offset an antecedent claim against the plaintiff*.
But this general admission of indebtedness is qualified by the sequel of the memorandum, which points out the manner in which the sum is to be paid or accounted for. It is to be accounted for on settlement. This shows clearly that there were claims in favor of the defendant that had not been adjusted, that might, for any thing that appears in the memorandum, require the application of a part, or the whole even, of the sum which it names, to liquidate. The promise therefore which is implied by the terms of the memorandum, is merely a promise to pay so much of the sum of seventeen dollars and fifty cents, as should remain after deducting the balances due at its date from the plaintiff to the defendant, to be ascertained on settlement ; also to pay the interest on such excess.
The plaintiff therefore can not reasonably complain if the defendant exhibits in offset or reduction of the claim of the plaintiff, evidence of the balances due at the date *244of the memorandum, since he secures by this course all he was entitled to by its terms. The ruling of the court was wrong. The sum named in the memorandum should be applied as payment of the antecedent balance, and the statute of limitations is not applicable. The verdict must be set aside and a

New trial granted.